COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


CVS #00871/CVS OF VIRGINIA, INC. AND
 GAB ROBINS NORTH AMERICA, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 1373-10-4                                         PER CURIAM
                                                                  NOVEMBER 23, 2010
DARLENE A. BROOKS


             FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Michael P. Del Bueno; Corey R. Pollard; Whitt & Del Bueno,
                 P.C., on briefs), for appellants.

                 (Craig A. Brown; Alaina M. Dartt; Ashcraft & Gerel, LLP, on
                 brief), for appellee.


       CVS #00871/CVS of Virginia, Inc., and its insurer, GAB Robins North America, Inc.

(employer) appeal a decision of the Workers’ Compensation Commission. Employer contends

the commission erred (1) in relying on a doctor’s medical opinion that was speculative; (2) in

assigning great weight to Dr. Richard P. Erwin’s opinion that Darlene Brooks (claimant)

continued to have foot pain related to her May 18, 2007 workplace accident; (3) when it refused

to give more weight to the medical opinions of Drs. Edward A. Peck, III, Arthur I. Broder, and

Richard L. Wilson, Jr., who concluded that neither the MRI results, physical examination nor the

neurological examination of Brooks supported Dr. Erwin’s medical opinion that claimant

remained disabled; (4) in concluding employer did not meet its evidentiary burden of terminating

or suspending claimant’s outstanding award for benefits when it presented evidence from several

doctors who concluded claimant was capable of returning to her pre-injury job, her current


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
disability did not result from her workplace accident, and her pain was not based upon any

objective basis; (5) in failing to conclude claimant’s pain was not consistent with malingering

and secondary pain; (6) in finding Dr. Erwin provided unwavering testimony that claimant

suffered from cervical spine scar tissue that was causing her pain instead of concluding

Dr. Erwin’s testimony was “all theory”; (7) in failing to find claimant’s complaints of pain were

insincere, incredible, and not the result of her May 18, 2007 accident; and (8) in failing to

conclude claimant would receive secondary gain from magnifying her symptoms.

       We have reviewed the record and the commission’s opinion and affirm for the reasons

stated by the commission in its final opinion. See Brooks v. CVS VA #00871, VWC File No.

233-79-19 (June 4, 2010). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.




                                            -2-